Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed on November 23, 2020.


Allowable Subject Matter
Claims 1-17, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-11:
An integrated circuit package with the limitation “a second metal frame attached to the first metal frame, the second metal frame including a plurality of planar levels, one of the plurality of planar levels including a die pad; a die on the die pad, the die in between the first metal frame and the second metal frame; under fill material between portions of the die and the first metal frame” in combination with other claimed limitations of the base claim 1 has not been disclosed by prior art of record taken alone or in combination.

Regarding claims 12-17, 19 and 20:
An integrated circuit package with the limitation "a second metal frame attached to the first metal frame, the second metal frame including a plurality of planar levels connected by a plurality of portions that are at an angle with respect to the plurality of planar levels, one of the plurality of planar levels including a die pad; a die on 
Regarding claim 21:
An integrated circuit package with the limitation "a second metal frame attached to the first metal frame, the second metal frame including a plurality of planar levels, one of the plurality of planar levels including a die pad; a die on the die pad, the die in between the first metal frame and the second metal frame; under fill material between portions of the die and the first metal frame" in combination with other claimed
limitations of the claim 21 has not been disclosed by prior art of record taken alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1 and 12 are allowable. The restriction requirement for the species, as set forth in the Office action mailed on January 11, 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 3, 8 and 20, no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847 
                                                                                                                                                                                                       IBP / February 26, 2021